Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 1:19-cv-20934-JEM

  ERNESTO RIVERA,
        Plaintiff,
  v.
  DOVE INVESTMENT CORP., and
  SHAFRITZ & ASSOCIATES, PA,
        Defendants.
  _______________________________/

                    RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

         This is Plaintiff Ernesto Rivera’s (“Rivera”) response to Defendants’ Dove Investment

  Corp. (“Dove”) and Shafritz & Associates, PA’s (“Shafritz”) motion to dismiss [DE 9] his

  complaint [DE 1].

  I. BACKGROUND

         The gist of Rivera’s claim is that Dove and Shafritz attempted to collect a debt using a

  then-dismissed state court case. Rivera contends that while the case was dismissed Dove and

  Shafritz did not have the legal right to seek post-judgment discovery against him. Their

  discovery attempt also misrepresented to Rivera that Defendants had the authority to seek such

  discovery. They then doubled-down and sought to compel Rivera to answer the discovery they

  initially had no authority to propound. As a result, Defendants violated the Fair Debt Collection

  Practices Act, 15 U.S.C. § 1692, et seq. (‘‘FDCPA’’).

         A copy of the subject discovery, i.e., requests for admissions, request for production and

  interrogatories, is attached to this response as exhibits A, B and C respectively. See, e.g.,

  Financial Security Assurance Inc. v. Stephens, Inc., 450 F.3d 1257 (11th Cir. 2006) (permitting

  extrinsic documents when considering motion to dismiss). Rivera’s case is predicated solely on

  those discovery attempts, which predated the state court’s order dated 15 May 2018 vacating the



                                              Page 1 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 2 of 16




  dismissal [DE 1-3, Complaint exhibit C].

  II. STANDARD OF REVIEW

         A. Iqbal and Twombly

         Rivera generally agrees with Dove and Shafritz’ characterization of the standard this

  Honorable Court should employ in analyzing the subject motion to dismiss. "To survive a motion

  to dismiss, a complaint must contain sufficient factual matter, accepted as true, to `state a claim

  to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). See Fed. R. Civ. P. 8(a)(2) (requiring "a short

  and plain statement of the claim showing that the pleader is entitled to relief"). Although this

  pleading standard "does not require `detailed factual allegations,' . . . it demands more than an

  unadorned, the-defendant-unlawfully-harmed-me accusation." Id. (alteration added) (quoting

  Twombly, 550 U.S. at 555). Pleadings must contain "more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will not do," Twombly, 550 U.S. at 555

  (citation omitted), and must provide sufficient facts to "give the defendant fair notice of what the

  . . . claim is and the grounds upon which it rests," id. Indeed, "only a complaint that states a

  plausible claim for relief survives a motion to dismiss." Iqbal, 556 U.S. at 679 (citing Twombly,

  550 U.S. at 556). To meet this "plausibility standard," a plaintiff must "plead[] factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged." Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556).

         Rivera contends that his complaint satisfies the Iqbal and Twombly requisites. The

  complaint specifically alleges the facts upon which it is predicated: attempting to obtain post-

  judgment discovery on a then-dismissed case.




                                              Page 2 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 3 of 16




         B. Least Sophisticated Consumer Standard

         When analyzing Defendants’ collection communications against the FDCPA’s § 1692e,

  particularly in this case their directive that Rivera give them discovery (and implying that they

  then had the right to seek such discovery), the Court needs to apply the "least sophisticated

  consumer" standard. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985). This is

  an objective standard that scrutinizes the language in question for its tendency "'to mislead the

  least sophisticated'" consumer, in order to give effect to the FDCPA's purpose of protecting

  consumers. Id., at 1175 (quoting Wright v. Credit Bureau of Ga., Inc., 548 F.Supp. 591, 599

  (N.D. Ga. 1982). Courts may assume, however, that the least sophisticated consumer will

  "possess a rudimentary amount of information about the world" and will not make "unreasonable

  misinterpretations." Rivera v. Amalgamated Debt Collection Servs., 462 F. Supp. 2d 1223, 1227

  (S.D. Fla. 2006) (quotations omitted).

         Discussing the Federal Trade Commission Act, which guided its adoption of the "least

  sophisticated consumer" standard for the FDCPA, the Jeter court explained why perspective

  matters:

         That law was not “made for the protection of experts, but for the public-that vast
         multitude which includes the ignorant, the unthinking, and the credulous,”
         Florence Mfg. Co. v. J.C. Dowd & Co., 2 Cir., 178 F. 73, 75 [ (1910) ]; and the
         “fact that a false statement may be obviously false to those who are trained and
         experienced does not change its character, nor take away its power to deceive
         others less experienced.”

  Jeter, 760 F.2d 1168, at 1172-1173; accord, e.g., LeBlanc v. Unifund CCR Partners, 601 F.3d

  1185, 1193-1194 (11th Cir. 2010).

         The test is objective, and asks whether there is a reasonable likelihood that an
         unsophisticated consumer who is willing to consider carefully the contents of a
         communication might yet be misled by them. See Miller v. Javitch, Block &
         Rathbone, 561 F.3d 588, 592 (6th Cir. 2009). Truth is not always a defense under
         this test, since sometimes even a true statement can be misleading. Id. at 591-92.

                                             Page 3 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 4 of 16




         (A familiar example is “Captain sober today,” written in the ship’s log about a
         captain who never drinks.)

  Grdn v. Leikin Ingber & Winters, PC, 643 F.3d 169, 172 (6th Cir. 2011).

         As Defendants acknowledge [Motion at 5, ¶ 29], the 11th Circuit in LeBlanc v. Unifund

  CCR Partners, 601 F.3d 1185, 1193-1194 (11th Cir. 2010), reaffirmed the applicable standard:

                 We employ the "least-sophisticated consumer" standard to evaluate
         whether a debt collector's communication violates § 1692e of the FDCPA. Jeter,
         760 F.2d at 1175-77. In adopting the "least-sophisticated consumer" standard, we
         took into account the purposes of the FDCPA, the general jurisprudence
         concerning § 5 of The Federal Trade Commission Act ("FTC" Act), and the prior
         FTC enforcement in the debt collection area. Jeter, 760 F.2d at 1174. Because we
         thought the FDCPA sought to grant consumers more protection, we viewed the
         FDCPA as an expansion of the protections provided by previously existing
         federal legislation and regulation. Id. Accordingly, we rejected the "reasonable
         consumer" standard in favor of the "least-sophisticated consumer" standard[.]

  This standard will be crucial to Rivera’s defeating Defendant’s first argument: that it had the

  right to seek the discovery at issue because a case that has proceeded to judgment cannot be

  dismissed for want of prosecution. [Motion at 4-5].

         The least sophisticated consumer standard applies to both § 1692e and § 1692f. “Section

  1692f generally prohibits the use of "unfair or unconscionable means to collect or attempt to

  collect any debt." 15 U.S.C. § 1692f. Whether conduct qualifies as unfair or unconscionable is

  assessed objectively from the point of view of the ‘least sophisticated consumer.’” Miljkovic v.

  Shafritz & Dinkin, P.A., 791 F.3d 1297, 1308 (11th Cir. 2015)

  III. DEFENDANTS’ ARGUMENTS

         We will address Defendants’ arguments in the order in which they appear in the motion.

  [DE 9].

         A. Pursuant To Florida Law, An Action Cannot Be Dismissed For Want Of
         Prosecution After Judgment Is Entered: But That Is Not The Issue

         For purposes of the subject motion, let’s assume the correctness of the legal proposition

                                             Page 4 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 5 of 16




  that a state court case that has proceeded to judgment cannot be dismissed for want of

  prosecution. The problem for Defendants is that the folk writing and reading this response to

  their motion are trained legal professional, not least sophisticated consumers.

         Defendants cannot challenge the record evidence: the collection case stood dismissed for

  lack of prosecution when they sought post-judgment discovery. The best they can do now is

  challenge the legal correctness of the dismissal. Rivera’s contention is a practical one:

  Defendants jumped the gun. They could have first set-aside the dismissal and then sent the

  discovery in question. Also, instead of compelling the response to the ill-timed discovery, the

  should have given Rivera the opportunity to respond to the discovery after vacating the

  dismissal, instead of seeking the state court on him. If so, we would not be here. But

  Defendants did their collecting chronologically backwards.

         Let’s look at Defendant’s position another way. If it was so clear that they had the right to

  seek discovery, why did they bother to set aside the dismissal? [DE 1-3, Complaint exhibit C]. It

  was clearly not obvious to Defendants whether they had the right to go forward on a dismissed

  case. We suggest that if it was not clear to Defendants that they had such right, then it necessarily

  was not clear to the least sophisticated consumer.

         B. Plaintiff Alleges Collection Activity Than Can Be Considered Misleading, False,
         Or Deceptive

         Defendants appear to be making a materiality argument conflated with a “cure”

  argument, i.e., that because the state court vacated the dismissal, Defendants had the right to

  engage in discovery before the dismissal was vacated. [DE 9, Motion at 5-7]. Before addressing

  their contention, let’s recall that implied misrepresentations violate the FDCPA just as well as

  explicit ones:

                   Section 1692e of the FDCPA prohibits debt collectors from using "any

                                             Page 5 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 6 of 16




         false, deceptive, or misleading representation or means in connection with the
         collection of any debt." 15 U.S.C. § 1692e; Sparks v. Phillips & Cohen Assocs.,
         Ltd., 641 F.Supp.2d 1234, (6th Cir.2008) (explaining the "gist of § 1692e" as a
         requirement that any "aspect of a debt collector's communication - whether
         explicit or implied - [that] has the purpose or effect of making a debtor more
         likely to respond …" is, in fact, true.) More specifically, within the non-
         exhaustive list of potential violations of Section 1692e, Subsection
         1692e(5) prohibits a debt collector from "threatening to take action that cannot
         legally be taken or that is not intended to be taken." 15 U.S.C. § 1692e(5).


  LeBlanc v. Unifund CCR Partners, 601 F.3d at 1193 (bold italics added). The attempted

  discovery explicitly or clearly implied that Rivera was looking down the barrel of a pending and

  active court case.

                 1. Materiality

         Defendants cite several cases for a proposition with which we do not generally disagree

  (even if the 11th Circuit does not seem to have explicitly ruled on it): non-material

  misrepresentation do not violate the FDCPA. [DE 9, Motion at 6, ¶ 32]. However, Defendants

  extend their argument too far.

         For example, for the proposition that “a technically false statement does not give rise to

  an actionable cause under the FDCPA without the requisite influence over a consumer’s ability

  to challenge the debt[]” [DE 9, Motion at 6, ¶ 36], Defendants cite to Wahl v. Midland Credit

  Mgmt., 556 F.3d 643, 645-646 (7th Cir., 2009). But Defendants rely on Wahl’s materiality

  concept too broadly:

                 If a statement would not mislead the unsophisticated consumer, it does
         not violate the FDCPA--even if it is false in some technical sense. For purposes
         of § 1692e, then, a statement isn't "false" unless it would confuse the
         unsophisticated consumer. See Turner, 330 F.3d at 995 ("[O]ur test for
         determining whether a debt collector violated § 1692e is objective, turning not on
         the question of what the debt collector knew but on whether the debt collector's
         communication would deceive or mislead an unsophisticated, but reasonable,
         consumer."). So, while the FDCPA is a strict liability statute--a collector "need
         not be deliberate, reckless, or even negligent to trigger liability," Ross v. RJM

                                             Page 6 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 7 of 16




         Acquisitions Funding LLC, 480 F.3d 493, 495 (7th Cir. 2007)--the state of mind
         of the reasonable debtor is always relevant. The upshot? Wahl can't win simply by
         showing that Midland's use of the term "principal balance" is false in a technical
         sense; she has to show that it would mislead the unsophisticated consumer.

  Wahl v. Midland Credit Mgmt., 556 F.3d at 645-646 (applying the slightly different

  “unsophisticated consumer” standard). Defendants point the finger to the state court as the source

  of the “technical error of record” [DE 9, Motion at 6, ¶ 35], but the error is theirs. We have not

  found a case that explicitly says something like “sending discovery on a dismissed case misleads

  the consumer”, but we cannot see how wrapping a collection attempt with the imprimatur of a

  judicial proceeding can do nothing but mislead a consumer into thinking that he/she is facing the

  state’s judicial machinery, so he/she better comply with the discovery or pay up. We suggest that

  flooding a consumer with highly intrusive personal discovery on a dismissed case is far from the

  sort of “technical violation”, for example, at issue in Wahl, Id., where a collector accurately

  identified the amount of the debt collected, even though it mischaracterized the “principal

  balance” because it included interest and fees.

                 2. Cure

         We suspect that because they can’t, Defendants cite to no authority for the proposition

  that the state court’s subsequent act of vacating the dismissal somehow legitimized their

  collection attempt while the case was dismissed, i.e., that the subsequent act cured the FDCPA

  violation. We suggest that the law is otherwise; Defendants’ cannot un-ring the FDCPA bell. See

  e.g., Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1032 n.1 (9th Cir. 2010) (cannot correct

  offending FDCPA complaint by amendment); Kaymark v. Bank of America, N.A., 783 F.3d 168,

  182 n.3 (3rd Cir. 2015) (“We agree that simply because a complaint is amendable is not a

  justification for removing it from the protections of the FDCPA.”); Lipscomb v. Raddatz Law

  Firm, P.L.L.C., 109 F. Supp. 3d 251, 263 (D.C. Cir. 2015) (“Were it otherwise, defendants could

                                             Page 7 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 8 of 16




  make whatever false and deceptive statements they liked and escape liability by simply

  correcting them after a tenant identified the error or by pointing out that a tenant failed to do

  so.”); Arroyo v. Solomon & Solomon, P.C., 2001 U.S. Dist. LEXIS 21908, *38, 2001 WL

  1590520 (E.D.N.Y. 2001) (“It is thus clear that under typical circumstances, a debt collector

  cannot cure a violation of § 1692e.”)

         C. Plaintiff’s Averment Do Not Contradict Documents Referred To In The
         Complaint

         Paragraph 18 in Rivera’s ’s complaint alleges that on June 12, 2018, Defendants filed a

  motion to compel the discovery they propounded on him on April 12, 2018. Referring to this

  paragraph, Defendants claim that “Plaintiff has levied an allegation that is patently false and

  clearly contradicted by the documents referred to in the Complaint but omitted by Plaintiff”,

  [Motion at 8, ¶ 47], and that “there is authority for the Court to review [their motion to compel]”.

  [Id. at ¶ 44]. Defendants misconstrue Rivera’s allegations. First, despite their claims to the

  contrary, Defendants did not attempt to confer with Rivera before filing their motion to compel.

         Second, and although we agree with the Defendants that the state court could entertain

  their motion just as any other at any time, Defendants fail to address the alleged offending

  conduct: that their motion was predicated on their attempt to force Rivera to respond to

  discovery they had no right to issue in the first place (because the case was dismissed). This

  again was another attempt to mislead Rivera into believing there was a pending court action

  against him. See McMillen v. Syndicated Office Sys. (In re McMillen), 440 B.R. 907, 914

  (Bankr. N.D. Ga. 2010) (“violations of § 1692e(5) most often involve debt collector

  communications with consumers that directly threaten or intimate a threat of legal action against

  the consumer.”).




                                              Page 8 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 9 of 16




         D. Defendant Dove Investment Corp Is A “Debt Collector” As Defined By the
         FDCPA

         Defendants cite the Supreme Court’s Henson v. Santander Consumer USA Inc., 137 S.Ct.

  1718,1719 (2017) decision for a proposition that it does not hold: that a debt-buyer like Dove is

  not a debt collector subject to the FDCPA because it is the assignee-owner of the debt in

  question. Simply put, the Supreme Court did not address that issue. Let’s first look at the textual

  definition of debt collector under the FDCPA:

                 The term "debt collector" means any person who uses any instrumentality
         of interstate commerce or the mails in any business the principal purpose of
         which is the collection of any debts, or who regularly collects or attempts to
         collect, directly or indirectly, debts owed or due or asserted to be owed or due
         another.

  15 U.S.C § 1692a(6) (bold emphasis added). Now let’s look at the relevant allegations: “Dove is

  a ‘debt collector’ as defined by the FDCPA’s § 1692a(6) because it uses the instrumentalities of

  interstate commerce or the mails in a business the principal purpose of which is the collection of

  debts.” [DE 1, Complaint, ¶ 7]. Rivera has alleged that Dove fits the first prong of the definition,

  i.e., that Dove’s principal business is the collection of debts.

         And finally, let’s see how the Supreme Court dealt . . . not . . . with Dove’s argument:

                 Before attending to that job, though, we pause to note two related
         questions we do not attempt to answer today. First, petitioners suggest that
         Santander can qualify as a debt collector not only because it regularly seeks to
         collect for its own account debts that it has purchased, but also because it
         regularly acts as a third party collection agent for debts owed to others. Petitioners
         did not, however, raise the latter theory in their petition for certiorari and neither
         did we agree to review it. Second, the parties briefly allude to another statutory
         definition of the term “debt collector”—one that encompasses those engaged “in
         any business the principal purpose of which is the collection of any
         debts.” §1692a(6). But the parties haven’t much litigated that alternative
         definition and in granting certiorari we didn’t agree to address it either.

  Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1721, 198 L. Ed. 2d 177, 180, 2017

  U.S. LEXIS 3722, *5-6, 85 U.S.L.W. 4346 (2017). Obviously Rivera’s complaint predicates his

                                               Page 9 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 10 of 16




   claim that Dove is a debt collector on the “principal purpose” prong of the FDCPA’s debt

   collector definition. We have found no 11th Circuit precedent interpreting the “principal

   purpose” prong, but the 7th Circuit has, in Tepper v. Amos Fin., LLC, 898 F.3d 364 (7th Cir.

   2018).

            In Tepper, a debt buyer like Dove attempted to exclude itself from the FDCPA based on

   Henson. The court tersely put it thus:

                    The Act does not apply, however, to all entities who collect debts; only
            those whose principal purpose is the collection of any debts, and those who
            regularly collect debts owed another are subject to its proscriptions. Those entities
            whose principal business is to collect the defaulted debts they purchase seek to
            avoid the Act's reach. We believe such an entity is what it is—a debt collector. If
            so, the Act applies.

   Id. at 365. Rivera’s allegations mirror the Tepper court’s analysis: Dove is a debt collector

   subject to the FDCPA because its principal business is the collection of purchased debts in

   default.

            E. Documents Filed In Legal Actions Are Considered “Communications” under the
            FDCPA

            Citing D’Altilio v. Cohen, 2018 U.S. Dist Lexis 181593, 2018 WL 5263972 (S.D.Fla.

   October 23, 2018, appeal filed 11/26/2018), Defendants argue that post-judgment discovery is

   categorically excepted from the FDCPA. [DE 9, Motion at 11, ¶ 64]. Again, Defendants

   overreach. At first blush, D’Altilio appears to stand for the proposition for which Defendants

   cite it, especially since it dealt with post-judgment discovery:

                    Defendant mailed to Plaintiff discovery interrogatories in aid of execution
            to collect on the debt, and subsequently mailed a Motion for Contempt to Plaintiff
            to compel a response to the prior discovery request. [Id. ¶¶ 12, 13]. Plaintiff filed
            suit in this Court, alleging that Defendant violated the Fair Debt Collection
            Practices Act, 15 U.S.C. § 1692 et seq. ("FDCPA"). Defendant now moves to
            dismiss, arguing that Plaintiff lacks the requisite standing to pursue a claim under
            the FDCPA and that Plaintiff has failed to state a claim under the FDCPA. [ECF
            No. 8 at 2].

                                               Page 10 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 11 of 16




   Id. at 2018 U.S. Dist. LEXIS 181593, *1-2. More precisely:

                  Plaintiff bases his claim on a provision of the FDCPA, which reads:

                  The failure to disclose in the initial written communication with
                  the consumer and, in addition, if the initial communication with the
                  consumer is oral, in that initial oral communication, that the debt
                  collector is attempting to collect a debt and that any information
                  obtained will be used for that purpose, and the failure to disclose in
                  subsequent communications that the communication is from a debt
                  collector, except that this paragraph shall not apply to a formal
                  pleading made in connection with a legal action.

                  15 U.S.C. § 1692e(11). Plaintiff contends that Defendant violated
                  his statutorily conferred right to a disclosure warning when
                  Defendant failed to include this warning in its interrogatories and
                  Motion for Contempt.

   D'Altilio v. Cohen, 2018 U.S. Dist. LEXIS 181593, *4-5, 2018 WL 5263972. A closer reading of

   the case reveals the fallacy in Defendants’ argument: D’Altilio dealt with the pleading exception

   to the warning notice required by § 1692e(11), a claim Rivera does not make. In other words,

   D’Altilio dealt only with the “formal pleading” exception to § 1692e(11) debt collection warning

   requirement, nothing more and nothing less.

          So in § 1692e(11) Congress carved a limited exception to the FDCPA’s coverage, just as

   it did in § 1692g(d), where the FDCPA carves an exception to the “initial communication” notice

   required by § 1692g(a): “A communication in the form of a formal pleading in a civil action

   shall not be treated as an initial communication for purposes of subsection (a) of this section.” 15

   U.S.C. § 1692g(d). Defendants’ contention would eviscerate even the FDCPA’s venue

   limitation:

          Any debt collector who brings any legal action on a debt against any consumer
          shall –

                  (1) in the case of an action to enforce an interest in real property
                  securing the consumer's obligation, bring such action only in a

                                              Page 11 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 12 of 16




                   judicial district or similar legal entity in which such real property is
                   located; or
                   (2) in the case of an action not described in paragraph (1), bring
                   such action only in the judicial district or similar legal entity --

                           (A) in which such consumer signed the contract
                           sued upon; or
                           (B) in which such consumer resides at the
                           commencement of the action.

   5 U.S.C. § 1692i(a). Yet Defendants seek to expand D’Altilio to effectively say that all papers

   filed in a state court debt collection case are exempt from the FDCPA’s coverage.

           As shown above, such expansion would fly in the face of the FDCPA’s text. It would also

   run counter to established precedent which holds that litigation activity is subject to the FDCPA.

   See, e.g., Freyermuth v. Credit Bureau Servs., Inc., 248 F.3d 767, 771 (8th Cir. 2001) (debt

   collector violates the FDCPA when it threatens or pursues litigation “to collect on a potentially

   time-barred debt that is otherwise valid”); Goins v. JBC & Assoc., 352 F. Supp. 2d 262 (D.

   Conn. 2005); Shorty v. Capital One Bank, 90 F. Supp. 2d 1330 (D.N.M. 2000); Kimber v.

   Federal Financial Corp., 668 F. Supp. 1480 (M.D. Ala. 1987). Any doubt about the FDCPA’s

   coverage of collection attorneys and their attempts to collect debts through litigation was

   removed by the United States Supreme Court in Heintz v. Jenkins, 514 U.S. 291 (1995). In

   Heintz, the Court unanimously concluded that the FDCPA “does apply to lawyers engaged in

   litigation,” id. at 294. Ever since Heintz, it has been clear that “all litigation activities, including

   formal pleadings, are subject to the FDCPA,” with certain limited exceptions, as shown above.

   Sayyed v. Wolpoff & Abramson, 485 F.3d 226, 231 (4th Cir. 2007) (emphasis added); see id. at

   228 (“The FDCPA clearly defines the parties and activities it regulates. The Act applies to law

   firms that constitute debt collectors, even where their debt-collecting activity is litigation.”).

           More specifically, the “the vast majority of courts have concluded that the broad



                                                Page 12 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 13 of 16




   [FDCPA] statutory language applies to documents filed in legal proceedings.” Hartman v. Asset

   Acceptance Corp., 467 F. Supp. 2d 769, 779 (S.D. Ohio 2004). See, e.g., Miller v. Wolpoff &

   Abramson, 321 F.3d 292 (2d Cir. 2003) (verified complaint filed in state collection action);

   Gearing v. Check Brokerage Corp., 233 F.3d 469 (7th Cir. 2000) (complaint in state-court bad

   check action falsely alleging collector was “subrogated” to rights of creditor); Delawder v.

   Platinum Fin. Servs. Corp., 443 F. Supp. 2d 942 (S.D. Ohio 2005) (complaint and affidavit);

   Jacquez v. Diem Corp., 2003 WL 25548423 (D. Ariz. 2003) (writ of garnishment signed by debt

   collector); Campos v. Brooksbank, 120 F. Supp.2d 1271 (D.N.M. 2000) (fee affidavit and

   deposition notice); Tomas v. Bass & Moglowski, P.C., 1999 U.S. Dist. LEXIS 21533 (W.D.

   Wis. 1999) (summons and complaint filed in state replevin action). We need look no further

   than to one of the cases cited by Defendants in their motion [DE 9, Motion at 12, ¶ 68],

   Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1297 (11th Cir. 2015):

          The threshold issue is the extent to which the FDCPA applies to the activities of
          debt-collector attorneys. The district court concluded and Appellees argue on
          appeal that the FDCPA does not apply to representations made in "formulaic
          procedural filings" or to communications directed only to the consumer's attorney,
          rather than to the consumer himself. We disagree. The statutory text is entirely
          clear: the FDCPA applies to lawyers and law firms who regularly engage in debt-
          collection activity, even when that activity involves litigation, and categorically
          prohibits abusive conduct in the name of debt collection, even when the audience
          for such conduct is someone other than the consumer. The plain language of the
          FDCPA is conclusive here, and so we must do no more than enforce the Act
          according to its terms. See United States v. Ron Pair Enters., Inc., 489 U.S. 235,
          241, 109 S. Ct. 1026, 1030, 103 L. Ed. 2d 290 (1989). We therefore decline to
          read into the Act those exceptions urged by Appellees and find that Appellees'
          conduct before the state court is actionable
          under the FDCPA.

   Miljkovic not only expands the FDCPA’s reach to litigation activity directed to consumers, but

   also to the consumers’ lawyers.




                                             Page 13 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 14 of 16




          F. Violation Of § 1692f Alleged

          In addition to specifically enumerated violations, the FDCPA’s § 1692f provides

   generally: “A debt collector may not use unfair or unconscionable means to collect or attempt to

   collect any debt.” We agree with Defendants’ assertion that § 1692f is not intended to cover all

   collection affronts under the sun. We can’t say that Defendants’ conduct at issue is

   “unconscionable”, however we submit that sending Rivera extensive discovery on a dismissed

   case was “unfair”.

          In Miljkovic v. Shafritz & Dinkin, P.A. , Id. at 1308 (citation omitted), the court noted

   that “[t]he Act does not supply definitions for "unfair" or "unconscionable," so we turn to the

   common usage of the words to determine their meaning. ‘Unfair’ is defined as ‘marked by

   injustice, partiality, or deception.’ Merriam Webster's Collegiate Dictionary 1290 (10th ed.

   1996)[.]” The court indicated that “[i]n order to proceed under § 1692f, Appellant is still required

   to allege facts showing that the least sophisticated consumer would or could view Appellee's

   sworn reply as partial and unjust or as unscrupulous and unethical.” Id. We suggest that

   Defendants’ conduct fits the bill. The extensive discovery sought unfairly burdened Rivera. Such

   conduct exceeded the referenced illustrative legal disagreement. We thus suggest it violated

   § 1692f.

          G. Plaintiff’s Complaint Should Not Be Dismissed For Lack Of Subject Matter
          Jurisdiction

          Defendants vituperative assertion that “Plaintiff levies scandalous and conclusory

   statements about informational injury and nonsensical notions regarding stress and anguish[]”

   [DE 9, Motion at 15, ¶ 84], does not negate Rivera’s allegations that he suffered emotional

   distress and mental anguish as a result of their collection conduct [DE 1, Complaint at 3, ¶ 22].




                                             Page 14 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 15 of 16




   Neither does Defendants’ claim that Rivera is required a certain level of particularity or

   concreteness to allege proper standing under Article III. [Motion at 15, ¶ 85].

          These are the type of concrete injury for which the FDCPA offers redress:

                  The FDCPA also allows a plaintiff to recover "any actual damage
          sustained" as a result of a violation of the statute. 15 U.S.C. § 1692k(a)(1). Actual
          damages under the FDCPA include damages for emotional distress. Johnson v.
          Eaton, 80 F.3d 148, 152 (5th Cir. 1996) (noting that the FDCPA not only
          requires that the debt collector compensate the debtor for any monetary damages,
          but also for "emotional distress or other injury that the debtors can prove the debt
          collector caused.").

   Minnifield v. Johnson & Freedman, LLC, 448 Fed. Appx. 914, 916-917 (11th Cir. 2011).

          Defendants’ claim has been rejected before by this court. See Alderman v. GC

   Servs., Ltd. P'ship, No. 2:16-CV-14508, 2017 U.S. Dist. LEXIS 204889, at *4 (S.D. Fla.

   Dec. 13, 2017).:

                  Defendant argues that Plaintiff does not have standing to pursue his
          FDCPA claims because he has not alleged a concrete injury other than
          Defendant's facial violation of the FDCPA statute, citing to Spokeo, Inc. v.
          Robins, 136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016) (holding that a bare procedural
          violation, without more, does not confer standing upon a plaintiff). This is an
          argument that has been raised many times, and rejected many times, in this
          district…. Courts in this district routinely conclude that FDCPA plaintiffs have
          standing, even when the plaintiff has not suffered an injury in the conventional,
          financial, sense.

   See also Espinoza v. Credit Corp Sols., No. 17-CV-23880-PCH, 2018 U.S. Dist. LEXIS

   23593, at *5-6 (S.D. Fla. Feb. 12, 2018).:

                  Numerous decisions in this Circuit since Spokeo have adjudged FDCPA
          violations as violations of Congressionally created substantive rights conveying
          standing to sue. Alderman v. GC Servs. Ltd. P'ship, No. 2:16-CV-14508, 2017
          U.S. Dist. LEXIS 204889, 2017 WL 6371325, at *2 (S.D. Fla. Dec. 13, 2017); see
          also Castellanos v. Portfolio Recovery Assocs., LLC, No. 1:17-CV-20593-UU,
          297 F. Supp. 3d 1301, 2017 U.S. Dist. LEXIS 191931, 2017 WL 5514368, at *4
          (S.D. Fla. Nov. 3, 2017) ("[D]ebtors have Article III standing where they allege
          technical FDCPA violations because the FDCPA creates various substantive
          rights on behalf of debtors contacted by debt collectors."); Church v. Accretive
          Health, Inc., 654 Fed.Appx. 990 (11th Cir. 2016) (per curiam) (holding violation

                                                Page 15 of 16
Case 1:19-cv-20934-JEM Document 12 Entered on FLSD Docket 05/06/2019 Page 16 of 16




           of the information disclosure requirements of the FDCPA confers standing, even
           when no "actual damages" are pleaded); Hall v. Glob. Credit & Collection Corp.,
           No. 8:16-CV-1279-T-30AEP, 2016 U.S. Dist. LEXIS 111906, 2016 WL
           4441868, at *1 (M.D. Fla. Aug. 23, 2016) (holding plaintiff's allegation that
           defendant-creditor's communication contained false and misleading information
           in violation of the FDCPA was sufficient to establish standing); Dickens v. GC
           Servs. Ltd. P'ship, No. 8:16-CV-803-T-30TGW, 2016 U.S. Dist. LEXIS 94621,
           2016 WL 3917530 (M.D. Fla. July 20, 2016) (explaining plaintiff's allegation that
           he was not informed by defendant of a requirement to exercise certain rights in
           writing, in violation of the FDCPA, conferred standing to sue).

           Accordingly, Rivera has alleged sufficient, concrete and redressable injury which

   grants him Article III standing to prosecute his case against Dove and Shafritz.

   VI. CONCLUSION

           Plaintiff asks this Honorable Court to deny Defendants’ motion.


                                                                       Respectfully submitted on 6 May 2019.


                                                                                              /s/ Leo Bueno
                                                                            Leo Bueno, Fla. Bar #: 716261
                                                                        LEO BUENO, ATTORNEY, PLLC
                                                             P.O. Box 141679, Coral Gables, FL 33114-1679
                                                                                       [tel.] 305-669-5260
                                                                                     Leo@BuenoLaw.com

                                                                                      /s/ Joey D. Gonzalez
                                                                       Joey D. Gonzalez, Fla. Bar #: 127554
                                                                    JOEY GONZALEZ, ATTORNEY, P.A.
                                                             P.O. Box 145073, Coral Gables, FL 33114-5073
                                                                                        [tel.] 305-720-3114
                                                                                joey@joeygonzalezlaw.com
                                                                                     Attorneys for Plaintiff




   Z:\- - - CLIENT FILES - - -\Rivera Ernesto 0415 [Dove and Shafritz]\Motions\RIVERA ERNESTO Response To Motion To
   Dismiss.docx




                                                    Page 16 of 16
